DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, line 3, “a endblock” should be “an endblock”.
Claim 28, line 13, “this part” is unclear.  Which part?
Claim 31, lines 1, 2, “the spring part” lacks antecedent basis.
Claim 34, lines 1, 2, 3, “the contact surface” lacks antecedent basis.
Claim 34, line 4, “the respective contact surface” lacks antecedent basis.
Claim 34, line 5, “the static state” should be “a static state”.
Claim 35, line 2, “the spring” lacks antecedent basis.
Claim 38, line 2, “copper (beryllium)” is unclear. Should it be copper-beryllium alloy?
Claim 39, line 2, “the contact surface” lacks antecedent basis.
Claim 40, line 3, “the core” lacks antecedent basis.

Claim 41, line 7, “the spring part” lacks antecedent basis.
Claim 45, line 45, the term “ondular” is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dellaert et al. (WO 2006/042808 A1).


INDEPENDENT CLAIM 28:
	Regarding claim 28, Dellaert et al. teach (cf. figures 1 -4; page 1, lines 4-29; page 10, line 1 -page 11, line 15) an end-block (100) for a rotatable tubular sputtering target, said end-block being provided with an electrical contact assembly, which comprises a cylindrical socket (110, 210) arranged to receive a rotating, cylindrical spindle (120, 220). Electrical power is supplied to socket (110, 210) via connector (224), and transferred from the socket's contact ring (230) to the sputtering target via the spindle's electrically conducting shoes (310, 310'). Said shoes fit within cavities (355), which are machined-out in the spindle's holder ring (350); the shoes are spring-loaded, i.e. they are held in place onto the ring by retainer pins (362), and are pushed outwardly from said ring by helical metal springs (320). In Dellaert et al., the electrical contact between each shoe (310, 310') and the holding ring (350) is ensured by means of multifilament wires (330), and not via the helical metal springs (320). If Dellaert et al. is read such that each shoe is considered as "a first part", the multifilament wires form "a second part" (because they would display some level of resilience), each cavity is "a third part", the socket is "a first part of the endblock" and the spindle's holder ring is "a second part of the endblock", then it is considered that Dellaert et al. teaches the aforementioned features of claims.
	The difference between Dellaert et al. and claim 1 is that the elements being monolithic or unseparable from each other is not discussed.
	Regarding the elements being monolithic or unseparable from each other (Claim 1), 
	It is would have been obvious to make the elements integral even though they are separate.  More specifically it is has been held obvious to make separate parts integral.  See MPEP - 2144.04 Legal Precedent as Source of Supporting Rationale – 
V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS

B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) 
DEPENDENT CLAIM 29:
	Regarding claim 29, Dellaert et al. teach the shoes are comprise metal (i.e. copper) and wires (i.e. are metallic).  (Page 7 line 14, Page 8 line 19)
DEPENDENT CLAIM 30:
	Regarding claim 30, Dellaert et al. teach wherein the three parts of the power transmission system are made as one monolithic part.  It is would have been obvious to make the elements integral even though they are separate.  More specifically it is has been held obvious to make separate parts integral.  See MPEP - 2144.04 Legal Precedent as Source of Supporting Rationale – 
V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS

B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) 
DEPENDENT CLAIM 31:
Regarding claim 31, Dellaert et al. teach the spring part is from an electrically conductive material.  (i.e. wires, shoes, spring all made from a metal component)  (Page 7 line 14, Page 8 line 19)
DEPENDENT CLAIM 32:
Regarding claim 32, Dellaert et al. teach wherein the contact surface of the first part of the power transmission system is adapted to form a slide contact with the endblock or wherein the contact surface of the third part of the power transmission system is adapted to form a slide contact with the endblock.  (Sliding contact with endblock 410, 410’, 410’’ Fig. 4)
DEPENDENT CLAIM 33:
Regarding claim 33, Dellaert et al. teach wherein the first part of the endblock is rotatable in order to rotate the sputter target during a sputter operation or wherein the second part of the endblock is rotatable in order to rotate the sputter target during a sputter operation.  (Page 6 lines 26)
DEPENDENT CLAIM 34:
Regarding claim 34, Dellaert et al. teach wherein the contact surface of the first part and/or the third part of the power transmission system is formed such that there are several contact areas between the contact surface and the endblock, distributed over the respective contact surface, when the sputter device is in the static state.  (See Figs. 3, 4)
DEPENDENT CLAIM 35:
Regarding claim 35, Dellaert et al. teach wherein the second part of the power transmission system is the spring and electrically conductive part.  (See Fig. 3 – spring and wire)
DEPENDENT CLAIM 36:
Regarding claim 36, Dellaert et al. teach wherein the power transmission system, when mounted in a endblock and the corresponding sputter installation is in operation, is positioned in cooling water.  (Page 5 line 18 – immersion in cooling water is known)
DEPENDENT CLAIM 37:
Regarding claim 37, Dellaert et al. teach wherein the first part of the power transmission system has a cylindrical form adapted to adjoin to the first part of the endblock, and/or wherein the third part of the power transmission system has a cylindrical form adapted to adjoin the second part of the endblock or the inside of a cylindrical target.  (See Figs. 3, 4)
DEPENDENT CLAIM 38:
Regarding claim 38, Dellaert et al. teach wherein at least the spring part is made of a copper (beryllium) or copper-tin alloy.  (Pg. 8 lines 18-27 – metallic material covers copper).
DEPENDENT CLAIM 39:
Regarding claim 39, Dellaert et al. teach wherein an additional layer is present on the contact surface of the first and/or third part.  (Page 8 lines 18-27 – graphite and MoS2)
DEPENDENT CLAIM 40:
Regarding claim 39, Dellaert et al. teach wherein the additional layer is renewable after wear and/or wherein the additional layer is thermally attached to the core and/or wherein the additional layer is made of an alloy which contains tin and copper, or an alloy which contains copper or carbon.  (Page 8 lines 18-27 – containing graphite)
DEPENDENT CLAIM 41:
Regarding claim 41, Dellaert et al. teach wherein the first part or the third part of the power transmission system comprises cylindrical elements, wherein the chromed surfaces of the cylindrical elements are formed such that they conform respectively to the first part of the endblock or the second part of the endblock or the sputter target, and 
DEPENDENT CLAIM 42:
Regarding claim 42, Dellaert et al. teach wherein the second part of the power transmission system comprises one or more helical springs.  (Page 12 line 26)
DEPENDENT CLAIM 43:
Regarding claim 43, Dellaert et al. teach wherein the first part and/or the third part of the power transmission system may have a sprung cylindrical form or wherein the first and/or the third part of the power transmission system consists of a meandering plate placed in a cylindrical surface or wherein the first part and/or the third part of the power transmission system is formed as a spongy electrically conductive structure.  (See Figs. 3, 4)
DEPENDENT CLAIM 44:
Regarding claim 44, Dellaert et al. teach wherein the power transmission system is formed such that the third part of the power transmission system is pressed axially against the edge of the second part of the endblock, wherein the second part of the endblock is adapted to rotate the sputter target.  (Page 4 line 27)
DEPENDENT CLAIM 45:

DEPENDENT CLAIM 46:
Regarding claim 46, Dellaert et al. teach an endblock for a sputter device which comprises a power transmission system.  (See Figs)
DEPENDENT CLAIM 47: 
Regarding claim 47, Dellaert et al. teach a sputter device which comprises a power transmission system.
	The motivation to make the elements monolithic is a matter of engineering design choice.  
Therefore it would have been obvious to one of ordinary skill in the art to have utilized the features of Dellaert et al. because it allows for supporting a rotatable target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 18, 2021